Exhibit ALLIANCE RECOVERY CORPORATION OPTION AGREEMENT, THIS AGREEMENT ("this -Agreement") is entered into as of May 23, 2008 (the "Date of Grant") by and between ALLIANCE RECOVER CORPORATION, a Delaware corporation (the "Company" or "Grantor"). and DAVID WILLIAMS ("Williams" or the "Grantee"). RECITALS A.The Grantor and Grantee have agreed that the Grantee will have the right to purchase a total of 600,000 shares of the Company's common stock of the Company as set forth below. B.The grant of the Option evidenced by this Agreement has been bargained for by Grantee and the Grantor. AGREEMENT NOW THEREFORE, the parties hereto for good and sufficient consideration the receipt of which is hereby acknowledged, and intending to be legally bound, do hereby agree as follows: 1. Grant of Option. Grantor hereby grants Grantee an option (the "Option") to purchase a total of 600,000 shares of the Company's common stock ("Option Shares") for a total purchase price of $.25 per share subject to the terms and conditions set forth herein. 1.1 Method or Exercise.
